OPINION of the Court, by
Judge Boyle
— This was an action of covenant, on a deed or writing under seal, and the parties went to trial on the issue joined upon the plea of covenants performed, verdict and judgment were given for the defendant. The errors assigned are, 1st. the court below erred in not rejecting the evidence as stated in the bill of exceptions ; 2dly. they erred in not supporting plaintiff’s motion, as mentioned in the bill of exceptions. The bill of exceptions in substance states, that on the trial of this cause, the defendant proved by a witness, that the plaintiff had told him that the plaintiff and defendant had annulled their contract; and there being no other evidence that the contract was dissolved, the plaintiff moved the court to reject the evidence given by said witness, or to instruct the jury that it was not legal evidence on the issue of covenants performed ; but that the court overruled the objection to the evidence, being of opinion the witness might tell any thing he had heard the plaintiff say. »
The evidence produced by the defendant was clearly Illegal and improper, 1st. because it was foreign from *313the issue*, and did not tend to the elucidation or ascer-lainment of the facts involved therein ; 2dly. because parol proof was inadmissible† to shew that the contract by deed was dissolved, it being a known and established principle, that every contract must be dissolved with the same solemnity with which it is entered into.
Judgment reversed.

 Tunstall vs. M'Clellan, ante 187—Cowan vs. Price, ante 175—Patton vs. Robinson, ante 286-— Morehead vs. Prather and Smiley, £o(i


 Vide Handley vs. Moorman, ante 272—Patton vs. Robinson, ante 287.